          Case 1:18-cv-05029-TCB Document 27 Filed 01/28/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA

LANCE WHITE,                                  §
                                              §
               Plaintiff,                     §     Civil Action No. 1:18-cv-05029-TCB
                                              §
               v.                             §
                                              §
NAVIENT SOLUTIONS, LLC,                       §
                                              §
               Defendant.                     §
                                              §
                                              §


                                  STIPULATION TO DISMISS

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.


/s/ Christopher A. Reese                          /s/ Joseph C. Hoeffel
  Christopher A. Reese, Esq.                        Joseph C. Hoeffel, Esq.
  Stradley Ronon Stevens & Young, LLP               Kimmel & Silverman, P.C.
  2005 Market Street                                30 East Butler Pike
  Suite 2600                                        Ambler, PA 19002
  Philadelphia, PA 19103                            Phone: 215-540-8888
  Phone: 215-564-8698                               Fax: 215-540-8817
  Email: creese@stradley.com                        Email: jhoeffel@creditlaw.com
  Attorney for the Defendant                        Attorney for Plaintiff

 Date: January 28, 2020                            Date: January 28, 2020



                                      BY THE COURT:



                                      _________________________
                                                              J.
          Case 1:18-cv-05029-TCB Document 27 Filed 01/28/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

              I, Joseph C. Hoeffel, Esquire, do certify that I served a true and correct copy of the

Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF system:



Christopher A. Reese, Esq.
Stradley Ronon Stevens & Young, LLP
2005 Market Street
Suite 2600
Philadelphia, PA 19103
Phone: 215-564-8698
Email: creese@stradley.com
Attorney for the Defendant


Dated: January 28, 2020                      By: /s/ Joseph C. Hoeffel
                                             Joseph C. Hoeffel, Esq.
                                             Kimmel & Silverman, P.C.
                                             30 E. Butler Avenue
                                             Ambler, PA 19002
                                             Tel: 215-540-8888
                                             Fax: 215-540-8817
                                             Email: jhoeffel@creditlaw.com
                                             Attorney for Plaintiff
